 

Geospatial Corporation 10-Q [gsph-10q_063016.htm]

 

Exhibit 10.1

 

AGREEMENT AND AMENDMENT

 

THIS AGREEMENT AND AMENDMENT (“Agreement”) is dated as of August 12, 2016, by
and between Geospatial Corporation, a Nevada corporation (the “Company”), and
David M. Truitt, an individual resident of Virginia (“Purchaser”).

 

RECITALS:

 

WHEREAS, the Company issued and sold to Purchaser a Secured Promissory Note
dated April 2, 2015 in the principal amount of $1,000,000, which was amended
pursuant to an Agreement and Amendment dated as of January 27, 2016 (as so
amended, the “First Note”); and

 

WHEREAS, the Company issued and sold to Purchaser its Secured Promissory Note
dated January 27, 2016 in the principal amount of $250,000.00 (the “Second
Note”)

 

WHEREAS, the First Note and the Second Note (collectively, the “Notes”) are
secured by a first priority security interest in (i) all of the Company’s assets
pursuant to the terms of a Security Agreement dated as of April 2, 2015 between
the Company and Purchaser (the “Security Agreement”) and (ii) all of the assets
of the Company’s wholly-owned subsidiary, Geospatial Mapping Systems, Inc.
(“Mapping”) pursuant to the terms of a Security Agreement dated as of April 2,
2015 between Mapping and Purchaser (the “Mapping Security Agreement”); and

 

WHEREAS, Purchaser has agreed to extend the maturity date of each Note in
consideration of the Company issuing to Purchaser warrants to purchase an
aggregate of 12,000,000 shares of the Company’s common stock, par value $.001
per share (“Common Stock”).

 

NOW, THEREFORE, in consideration of the foregoing recitals and the respective
representations and warranties, covenants and agreements contained herein, and
other good and valuable consideration, the adequacy and receipt of which are
hereby acknowledged, the parties hereto, intending to be legally bound, agree as
follows: 

 

1.             Amendment to the Notes. Section 2.1 of each Note is hereby
amended in its entirety to read as follows:

 

2.1       Maturity Date. This Note will automatically mature and all unpaid
principal and accrued and unpaid interest will be due and payable on the earlier
of (a) January 31, 2017 (the “Maturity Date”), or (b) the occurrence of an Event
of Default (as defined in Section 5).

 

2.             Waiver of Event of Default. Any Event of Default (as defined in
the Notes) resulting from the Company’s prior non-payment, if any, of amounts
due under the Notes is hereby waived by Purchaser. Neither Note shall accrue
interest at the higher rate provided for under Section 4.2 of such Note during
the period from the date of such Event of Default to the date hereof.

 

3.             Issuance of Warrants. Subject to the terms and conditions hereof,
the Company hereby issues and delivers to Purchaser (i) a warrant to purchase
10,000,000 shares of Common Stock in the form attached hereto as Exhibit A (the
“Priced Warrant”) and (ii) a warrant to purchase 2,000,000 shares of Common
Stock in the form attached hereto as Exhibit B (the “Penny Warrant” and,
together with the Priced Warrant, the “Warrants”).

 



 

 

 

4.             Representations and Warranties of the Company. The Company
represents to Purchaser, as of the date hereof, as follows:

 

(a)       Organization and Standing. The Company is a corporation duly organized
and validly existing in good standing under the laws of its jurisdiction of
organization, with all requisite corporate power and authority to own and
operate its properties and assets and to execute and deliver this Agreement and
the Warrants.

 

(b)       Authorization; Binding Obligation. All corporate action on the part of
the Company necessary for the authorization, execution and delivery of this
Agreement and the Warrants and the performance of all obligations of the Company
hereunder and thereunder has been taken. This Agreement and the Warrants
constitute valid and binding obligations of the Company enforceable in
accordance with their terms, except as limited by (i) applicable bankruptcy,
insolvency, reorganization, moratorium or other laws of general application
affecting enforcement of creditors’ rights, and (ii) general principles of
equity that restrict the availability of equitable remedies.

 

5.             Representations and Warranties of Purchaser. Purchaser represents
and warrants to the Company, as of the date hereof, as follows:

 

(a)       Requisite Power and Authority. All action on the part of Purchaser
necessary for the authorization of this Agreement and the performance of all
obligations of Purchaser hereunder has been taken. This Agreement constitutes
the valid and binding obligation of Purchaser enforceable in accordance with its
terms, except as limited by (i) applicable bankruptcy, insolvency,
reorganization, moratorium or other laws of general application affecting
enforcement of creditors’ rights, and (ii) general principles of equity that
restrict the availability of equitable remedies.

 

(b)       Investment Representations. Purchaser understands that the Note and
the Warrant issued to Purchaser hereunder, and the shares of Common Stock
issuable upon exercise of the Warrants (the “Warrant Shares”) have not been
registered under the Securities Act of 1933, as amended (the “Securities Act”).
Purchaser also understands that the Warrants are being issued pursuant to an
exemption from registration contained in the Securities Act based in part upon
Purchaser’s representations contained in this Agreement.

 

(c)       Experience. Purchaser has such knowledge and experience in financial
and business matters that Purchaser is capable of evaluating the merits and
risks of his acquisition of the Warrants and the Warrant Shares and of
protecting Purchaser’s interests in connection therewith.

 

(d)       Investment. Purchaser is acquiring the Warrants and the Warrant Shares
for investment for his own account, not as a nominee or agent, and not with a
view to, or for resale in connection with, any distribution thereof, and
Purchaser has no present intention of selling, granting any participation in, or
otherwise distributing the same.

 



2

 

 

(e)       Information. Purchaser has been furnished with all information which
he deems necessary to evaluate the merits and risks of acquiring the Warrants
and has had the opportunity to ask questions concerning the Warrants and the
Company and all questions posed have been answered to his satisfaction.
Purchaser has been given the opportunity to obtain any additional information he
deems necessary to verify the accuracy of any information obtained concerning
the Warrants and the Company.

 

(f)       Accredited Investor. Purchaser is an “accredited investor” within the
meaning of Rule 501 promulgated under the Securities Act.

 

6.             Registration Rights.

 

(a)       Definitions. As used in this Section 6 and unless the context requires
a different meaning, the following terms have the meanings indicated:

 

    “Register,” “registered” and “registration” refer to a registration effected
by preparing and filing a registration statement in compliance with the
Securities Act, and the declaration or ordering of effectiveness of such
registration statement or document by the Commission.

 

    “Registration Expenses” means all expenses incurred by the Company in
complying with this Section 6, including, without limitation, all registration
and filing fees, printing expenses, fees and disbursements of counsel for the
Company, blue sky fees and expenses and the expense of any special audits
incident to or required by any such registration.

 

    “Selling Expenses” means all underwriting discounts and broker commissions
applicable to the sale.

 

(b)       Piggyback Registration. The Company shall notify Purchaser in writing
at least thirty (30) days prior to the filing of any registration statement
under the Securities Act for purposes of a public offering of securities of the
Company (including, but not limited to, registration statements relating to
secondary offerings of securities of the Company, but excluding registration
statements relating to employee benefit plans or with respect to corporate
reorganizations or other transactions under Rule 145 of the Securities Act),
which notice will specify the proposed offering price, the kind and number of
securities proposed to be registered, the distribution arrangements and such
other information that at the time would be appropriate to include in such
notice, and will afford Purchaser an opportunity to include in such registration
statement all or part of the Warrant Shares held by Purchaser on terms and
conditions at least as favorable as those applicable to the securities to be
sold by the Company and by any other person thereunder. Purchaser desires to
include in any such registration statement all or any part of the Warrant Shares
he shall, within fifteen (15) days after the above-described notice from the
Company, so notify the Company in writing. If Purchaser decides not to include
some or all of his Warrant Shares in any registration statement thereafter filed
by the Company or decides to withdraw his Registrable Shares from any
underwriting or registration pursuant to Section 6(b)(i), Purchaser shall
nevertheless continue to have the right to include any Warrant Shares in any
subsequent registration statement or registration statements as may be filed by
the Company with respect to offerings of its securities, all upon the terms and
conditions set forth herein.

 



3

 

 

    (i)       Right to Terminate Registration. The Company shall have the right
to terminate or withdraw any registration initiated by it under this Section
6(b) prior to the effectiveness of such registration whether or not Purchaser
has elected to include Warrant Shares in such registration. The Registration
Expenses of such withdrawn registration shall be borne by the Company in
accordance with Section 6(b) hereof.

 

(c)       Expenses of Registration. Except as specifically provided herein, all
Registration Expenses incurred in connection with any registration,
qualification or compliance pursuant to Section 6(b) herein shall be borne by
the Company. All Selling Expenses applicable to Warrant Shares sold by Purchaser
incurred in connection with any registrations hereunder shall be borne by
Purchaser.

 

7.             Confirmations. The Company confirms that the Notes, as amended
hereby, remain outstanding without defense, set off, counterclaim, discount or
charge of any kind as of the date of this Agreement and the security interests
granted pursuant to the Security Agreement and the Mapping Security Agreement
shall continue unimpaired by this Agreement and in full force and effect, and
nothing in this Agreement shall alter the priority of any such lien, security
interest, mortgage, guarantee or pledge.

 

8.             No Other Changes. Except as modified by this Agreement, each of
the Notes, the Security Agreement and the Mapping Security Agreement shall
remain in full force and effect and is hereby in all respects ratified and
confirmed.

 

9.             Miscellaneous.

 

(a)       Governing Law; Arbitration. This Agreement and the Notes shall be
governed, construed and interpreted in accordance with the laws of the
Commonwealth of Pennsylvania without giving effect to principles of conflicts of
law and choice of law that would cause the laws of any other jurisdiction to
apply. Any dispute or claim arising to or in any way related to this Agreement
or the Notes or the rights and obligations of each of the parties hereto shall
be settled by binding arbitration in Pittsburgh, Pennsylvania. All arbitration
shall be conducted in accordance with the rules and regulations of the American
Arbitration Association (“AAA”). AAA shall designate an arbitrator from an
approved list of arbitrators following both parties’ review and deletion of
those arbitrators on the approved list having a conflict of interest with either
party. The Company agrees that a final non-appealable judgment in any such suit
or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on such judgment or in any other lawful manner.

 

(b)       Indemnification. In consideration of Purchaser’s execution and
delivery of this Agreement and acquisition the Warrants hereunder, and in
addition to all of the Company’s other obligations under this Agreement, the
Company shall defend, protect, indemnify and hold harmless Purchaser from and
against any and all actions, causes of action, suits, claims, losses, costs,
penalties, fees, liabilities and damages, and expenses in connection therewith
(irrespective of whether Purchaser is a party to the action for which
indemnification hereunder is sought), and including reasonable attorneys’ fees
and disbursements (the “Indemnified Liabilities”), incurred by Purchaser as a
result of, or arising out of, or relating to (a) any material misrepresentation
by Company or any material breach of any covenant, agreement, obligation,
representation or warranty by the Company contained in this Agreement, or (b)
after any applicable notice and/or cure periods, any breach or default in
performance by the Company of any covenant or undertaking to be performed by the
Company hereunder. To the extent that the foregoing undertaking by the Company
may be unenforceable for any reason, the Company shall make the maximum
contribution to the payment and satisfaction of each of the Indemnified
Liabilities, which is permissible under applicable law.

 



4

 

 

(c)       Successors and Assigns. This Agreement may not be assigned, conveyed
or transferred by either party without the prior written consent of the other
party. Subject to the foregoing, the rights and obligations of the Company and
Purchaser under this Agreement shall be binding upon and benefit their
respective permitted successors, assigns, heirs, administrators and transferees.
The terms and provisions of this Agreement are for the sole benefit of the
parties hereto and thereto and their respective permitted successors and
assigns, and are not intended to confer any third-party benefit on any other
person. 

 

(d)       Severability. In case any provision of the Agreement shall be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.

 

(e)       Amendment or Waiver. This Agreement, the Notes, the Warrants and the
Security Agreement may be amended, and any term or provision of this Agreement,
the Notes and the Warrants may be waived, (either generally or in a particular
instance and either retroactively or prospectively) upon the written consent of
the Company and Purchaser.

 

(f)       Notices. All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given: (i) upon personal delivery to the
party to be notified, including, with respect to Purchaser, upon delivery by
electronic mail to Purchaser’s e-mail address; (ii) when sent by confirmed
facsimile if sent during normal business hours of the recipient, if not, then on
the next business day; (iii) five days after having been sent by registered or
certified mail, return receipt requested, postage prepaid; or (iv) the next
business day after deposit with a nationally recognized overnight courier,
specifying next day delivery, with written verification of receipt. All
communications shall be sent to the Company and to Purchaser at the address or
facsimile number set forth on such party’s signature page hereof or at such
other address as the Company or Purchaser may designate by 10 days’ advance
written notice to the other parties hereto.

 

(g)       Expenses. Each party shall pay all costs and expenses that it incurs
with respect to the negotiation, execution, delivery and performance of this
Agreement and the Warrants.

 

(h)       Titles and Subtitles. The titles of the sections and subsections of
the Agreement are for convenience of reference only and are not to be considered
in construing this Agreement.

 

(i)       Counterparts. This Agreement may be executed in any number of
counterparts (and by facsimile or .PDF), each of which shall be an original, but
all of which together shall constitute one instrument.

 



5

 

 

IN WITNESS WHEREOF the parties hereto have executed this Agreement and Amendment
as of the date set forth in the first paragraph hereof.

           



  COMPANY:           GEOSPATIAL CORPORATION           By: /s/ Mark Smith      
Mark Smith       Chief Executive Officer             Address:           229
Howes Run Road     Sarver, PA 16055           PURCHASER:           /s/ David M.
Truitt     David M. Truitt           Address:           Discover Technologies,
LLC
13241 Woodland Park Road Suite
610 Herndon, VA 20171 United States  

  

6

 

 

EXHIBIT A

 

FORM OF PRICED WARRANT

 



 

  

NEITHER THIS WARRANT NOR THE SECURITIES ISSUABLE UPON EXERCISE HEREOF HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES
LAWS. NEITHER THIS WARRANT NOR THE SECURITIES ISSUABLE UPON EXERCISE HEREOF MAY
BE TRANSFERRED EXCEPT (A) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, AND APPLICABLE STATE SECURITIES LAWS, OR
(B) IN A TRANSACTION WHICH IS EXEMPT FROM REGISTRATION UNDER THE SECURITIES ACT
OF 1933, AS AMENDED, AND APPLICABLE STATE SECURITIES LAWS.

 

Warrant Issue Date: August 12, 2016 

 

COMMON STOCK PURCHASE WARRANT

 

For value received, Geospatial Corporation (the “Company”), a Nevada
corporation, hereby certifies that David M. Truitt (the “Holder”) or his
permitted assign(s) is entitled to purchase from the Company, at any time or
from time to time during the Exercise Period (as defined below), in whole or in
part, TWO MILLION (2,000,000) shares of the Company’s common stock, par value
$.001 per share (“Common Stock” or “Warrant Shares”) at a price the lower of,
75% of the offering price per share in the Company’s next capital raise (or
series of capital raises) over $3 million, or $0.25 per share (the “Exercise
Price”). This Warrant is issued pursuant to that certain Agreement and Amendment
dated as of August 12, 2016, by and between the Company and the Holder (the
“Agreement and Amendment”). This Warrant is subject to the terms of the
Agreement and Amendment and the following additional terms and conditions.

 

1.             Certain Definitions.

 

(a)          “Change in Control“ means any sale of capital stock of the Company
or consolidation or merger of the Company with or into any other corporation or
other entity or person, or any other corporate reorganization, in which the
stockholders of the Company immediately prior to such sale, consolidation,
merger or reorganization, do not hold at least a majority of the resulting or
surviving corporation’s voting power immediately after such consolidation,
merger or reorganization, or the sale, lease, or other disposition of all or
substantially all of the assets of the Company.

 

(b)          “Exercise Period” means the period commencing on the date of this
Warrant and ending on 5:00 p.m. (prevailing local time at the principal
executive office of the Company) on the tenth anniversary of the date of this
Warrant.

 



2

 

 

(c)          “Fair Market Value” means, for any date, the price determined by
the first of the following clauses that applies: (a) if the Common Stock is then
listed or quoted on a Trading Market, the daily volume weighted average price of
the Common Stock for such date (or the nearest preceding date) on the Trading
Market on which the Common Stock is then listed or quoted as reported by
Bloomberg L.P. (based on a Trading Day from 9:30 a.m.(New York City time) to
4:02 p.m. (New York City time)), (b) if the OTC Markets, Inc. OTCQB is not a
Trading Market, the volume weighted average price of the Common Stock for such
date (or the nearest preceding date) on the OTCQB, (c) if the Common Stock is
not then listed or quoted for trading on the OTCQB and if prices for the Common
Stock are then reported in the “Pink Sheets” published by Pink OTC Markets, Inc.
(or a similar organization or agency succeeding to its functions of reporting
prices), the most recent bid price per share of the Common Stock so reported, or
(d) in all other cases, the fair market value of a share of Common Stock as
determined by an independent appraiser selected in good faith by the Holder and
reasonably acceptable to the Company, the fees and expenses of which shall be
paid by the Company.

 

(d)          “Trading Day” means (x) if the Common Stock is not listed on the
NYSE Euronext or NYSE AMEX but sale prices of the Common Stock are reported on
Nasdaq Global Market, Nasdaq Global Select Market, Nasdaq Capital Market or
another automated quotation system, a day on which trading is reported on the
principal automated quotation system on which sales of the Common Stock are
reported, (y) if the Common Stock is listed on the NYSE Euronext or NYSE AMEX, a
day on which there is trading on such stock exchange, or (z) if the foregoing
provisions are inapplicable, a day on which quotations are reported by National
Quotation Bureau Incorporated.

 

(e)          “Trading Market” means any of the following markets or exchanges on
which the Common Stock is listed or quoted for trading on the date in question:
the NYSE AMEX, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq
Global Select Market, the New York Stock Exchange or the OTCQB operated by OTC
Markets, Inc. (or any successors to any of the foregoing).

 

(f)           “VWAP” means, for any date, the price determined by the first of
the following clauses that applies: (a) if the Common Stock is then listed or
quoted on a Trading Market, the daily volume weighted average price of the
Common Stock for the preceding 10 Trading Days on the Trading Market on which
the Common Stock is then listed or quoted as reported by Bloomberg L.P. (based
on a Trading Day from 9:30 a.m. (New York City time) to 4:02 p.m. (New York City
time), (b) if the OTCQB operated by OTC Markets, Inc. is not a Trading Market,
the volume weighted average price of the Common Stock for the nearest preceding
10 days on the OTCQB, (c) if the Common Stock is not then listed or quoted for
trading on the OTCQB and if prices for the Common Stock are then reported in the
“Pink Sheets” published by Pink OTC Markets, Inc. (or a similar organization or
agency succeeding to its functions of reporting prices), the last reported bid
price averaged over the preceding 10 days per share of the Common Stock so
reported, or (d) in all other cases, the fair market value of a share of Common
Stock as determined by the Company’s board of directors.

 



3

 

 

2.             Exercise of Warrant.

 

(a)          The purchase rights represented by this Warrant are exercisable by
the Holder, in whole or in part, during the Exercise Period by delivery of the
form of Notice of Exercise attached hereto as Annex A (the “Notice of Exercise”)
duly completed and executed by the Holder by e-mail or facsimile, to the Company
at its principal executive office. In the event of an exercise for cash, the
Holder shall deliver to the Company payment in cash, in lawful money of the
United States of America, including by certified or official bank check made
payable to the order of the Company or by wire transfer of immediately available
funds to an account designated by the Company, of an amount equal to the
Exercise Price multiplied by the number of shares of Common being purchased
pursuant to such exercise of the Warrant within two (2) business days of
delivery of the Notice of Exercise. The number of shares of Common Stock to be
issued upon each exercise of this Warrant shall be as set forth in the Notice of
Exercise delivered to the Company by the Holder; provided that the Notice of
Exercise is submitted by facsimile or e-mail (or by other means resulting in, or
reasonably expected to result in, notice) to the Company before 6:00 p.m., New
York, New York time on such exercise date. 

 

(b)          This Warrant may be exercised for less than the full number of
shares of Common Stock calculated above, provided that this Warrant may not be
exercised in part for less than a whole number of shares of Common Stock. Upon
any such partial exercise, the Company at its expense will forthwith issue to
the Holder a new Warrant or Warrants of like tenor exercisable for the number of
shares of Common Stock as to which rights have not been exercised (subject to
adjustment as herein provided), such Warrant or Warrants to be issued in the
name of the Holder or its nominee. 

 

(c)          As soon as practicable after the exercise of this Warrant and in
any event within ten (10) business days after the Exercise Price is paid as set
forth above for an exercise for cash, the Company, at its expense, will cause to
be issued in the name of and delivered to the Holder a certificate or
certificates for the number of duly authorized, validly issued, fully paid and
non-assessable shares of Common Stock to which the Holder shall be entitled upon
such exercise, plus, in lieu of any fractional share to which the Holder would
otherwise be entitled, cash in an amount determined in accordance with
Section 3(d) hereof. The Company agrees that the shares so purchased shall be
deemed to be issued to the Holder as the record owner of such shares as of the
close of business on the date on which this Warrant shall have been surrendered
and payment made for such shares as aforesaid.

 

(d)          Prior to the exercise of this Warrant, the Holder shall not be
entitled to any rights of a stockholder of the Company with respect to shares
for which this Warrant shall be exercisable, including, without limitation, the
right to vote, to receive dividends or other distributions or to exercise any
preemptive rights, and shall not be entitled to receive any notice of any
proceedings of the Company. 

 



4

 

 

(e)          In the event that the Company proposes to engage in a Change in
Control, it shall give the Holder written of its intention not less than ten
(10) days prior to the date of the proposed closing of such transaction. The
notice shall describe the material terms and conditions upon which the Company
proposes to consummate such transaction.

 

(f)           Cashless Exercise. If at the time of exercise hereof there is no
effective registration statement registering the resale of the Warrant Shares,
or the prospectus contained therein is not available for the resale of the
Warrant Shares by the Holder, then this Warrant may only be exercised, in whole
or in part, at such time by means of a “cashless exercise” in which the Holder
shall be entitled to receive a certificate for the number of Warrant Shares
equal to the quotient obtained by dividing [(A-B) (X)] by (A), where:

 

(A) = the VWAP on the Trading Day immediately preceding the date on which Holder
elects to exercise this Warrant by means of a “cashless exercise,” as set forth
in the applicable Notice of Exercise; 

 

(B) = the Exercise Price of this Warrant, as adjusted hereunder; and 

 

(X) = the number of Warrant Shares that would be issuable upon exercise of this
Warrant in accordance with the terms of this Warrant if such exercise were by
means of a cash exercise rather than a cashless exercise. 

 

(g)          Buy-In. In addition to any other rights available to the Holder, if
the Company fails to deliver to a Holder the Warrant Shares as required pursuant
to this Warrant, and the Holder purchases (in an open market transaction or
otherwise) shares of Common Stock (or a broker or trading counterparty through
which the Holder has agreed to sell shares makes such purchase) to deliver in
satisfaction of a sale by such Holder of the Warrant Shares which the Holder was
entitled to receive from the Company (a “Buy-In”), then the Company shall pay in
cash to the Holder (in addition to honoring its obligation to deliver to Holder
a certificate or certificates representing the Warrant Shares and any remedies
available to or elected by the Holder) the amount by which (A) the Holder’s
total purchase price (including brokerage commissions, if any) for the shares of
common stock so purchased exceeds (B) the aggregate Exercise Price of the
Warrant Shares required to have been delivered together with interest thereon at
a rate of 5% per annum, accruing until such amount and any accrued interest
thereon is paid in full (which amount shall be paid as liquidated damages and
not as a penalty). For example, if a Holder purchases shares of Common Stock
having a total purchase price of $11,000 to cover a Buy-In with respect to
Warrant Shares with an aggregate Exercise Price of $10,000 to have been received
upon exercise of this Warrant, the Company shall be required to pay the Holder
$1,000, plus interest. The Holder shall provide the Company written notice
indicating the amounts payable to the Holder in respect of the Buy-In, along
with the appropriate supporting documentation for such purchase. 

 



5

 

 

3.             Adjustments.

 

(a)          Adjustments Generally. In order to prevent dilution of the rights
granted hereunder in the specific circumstances contemplated by this Section 3,
the Exercise Price shall be subject to adjustment from time to time in
accordance with this Section 3. Upon each adjustment of the Exercise Price
pursuant to Section 3(b) and 3(c) (but not Section 3(d)), the Holder shall
thereafter be entitled to acquire upon exercise, at the Exercise Price resulting
from such adjustment, the number of shares of Common Stock determined by (i)
multiplying (A) the Exercise Price in effect immediately prior to such
adjustment by (B) the number of shares of Common Stock issuable upon exercise
hereof immediately prior to such adjustment, and (ii) dividing the product
thereof by the Exercise Price resulting from such adjustment; provided that no
such adjustments shall be made in the Exercise Price and/or the number of shares
of Common Stock subject to this Warrant if the conversion ratio of the Common
Stock already reflects such event.

 

(b)          Subdivisions, Stock Dividends and Recapitalizations. In case the
Company shall at any time subdivide its outstanding shares of Common Stock into
a greater number of shares (including, without limitation, through any stock
split effected by means of a dividend on the Common Stock which is payable in
Common Stock), the Exercise Price in effect immediately prior to such
subdivision shall be proportionately reduced, and, conversely, in case the
outstanding shares of Common Stock of the Company shall be combined into a
smaller number of shares, the Exercise Price in effect immediately prior to such
combination shall be proportionately increased, unless the conversion ratio of
such Common Stock already reflects such event. 

 

(c)          Reorganization, Reclassification, Consolidation, Merger or Sale of
Assets. If any capital reorganization or reclassification of the capital stock
of the Company, or consolidation or merger of the Company with another
corporation, or the sale of a significant amount of assets to another
corporation shall be effected in such a way that (i) does not constitute a
Change in Control, and (ii) holders of Common Stock shall be entitled to receive
stock, securities, cash or other property with respect to or in exchange for
Common Stock, then, as a condition of such reorganization, reclassification,
consolidation, merger or sale, lawful and adequate provision shall be made
whereby the Holder shall have the right to acquire and receive upon exercise of
this Warrant such shares of stock, securities, cash or other property of the
successor corporation that a holder of the shares deliverable upon exercise of
this Warrant would have been entitled to receive in such reorganization,
reclassification, consolidation, merger or sale if this Warrant had been
exercised immediately before such reorganization, reclassification,
consolidation, merger or sale. The foregoing provisions shall similarly apply to
successive reorganizations, reclassifications, consolidations, mergers or sales
and to the stock or securities of any other corporation that are at the time
receivable upon the exercise of this Warrant. In all events, appropriate
adjustments (as determined by the Board of Directors of the Company) shall be
made in the application of the provisions of this Warrant with respect to the
rights and interests of the Holder after the transaction, to the end that the
provisions of this Warrant shall be applicable after that event, as near as
reasonably may be, in relation to any shares or other property deliverable after
that event upon exercise of this Warrant. 

 



6

 

 

(d)          Share Issuance. If, at any time after the date hereof while the
Warrant is outstanding, the Company shall make a Dilutive Issuance (as defined
below), for a price per share that is less than the Exercise Price that would be
in effect at the time of such Dilutive Issuance, then, and thereafter
successively upon each such Dilutive Issuance, the Exercise Price shall be
reduced to the price per share in the Dilutive Issuance and if more than one
Dilutive Issuance occurs while this Warrant is exercisable, the Exercise Price
shall be reduced to the price per share in the Dilutive Issuance with the lowest
price per share. In such event, the number of shares of Common Stock which may
be acquired upon exercise of this Warrant shall not change. The reduction of the
Exercise Price described in this paragraph is in addition to the other rights
hereunder. 

 

A “Dilutive Issuance” shall mean the issuance by the Company, other than an
Excepted Issuance (as defined below) of any Common Stock, security or debt
instrument carrying the right to convert such security or debt instrument into
Common Stock, or of any warrant, right or option to purchase Common Stock with a
purchase price, exercise price or conversion price less than the Exercise Price.
A Dilutive Issuance for no consideration will be deemed issuable or to have been
issued for $0.001 per share of Common Stock. 

 

For purposes of this Warrant, “Excepted Issuance” shall mean (i) any issuance or
sale by the Company of its securities as full or partial consideration in
connection with a strategic merger, acquisition, consolidation or purchase of
the securities or assets of a corporation or other entity (or any division or
business unit thereof) so long as such issuances are not for the purpose of
raising capital, (ii) any issuance of securities in connection with strategic
supply, sale or license agreements and other partnering arrangements so long as
such issuances are not for the purpose of raising capital, (iii) any issuance of
securities upon the conversion or exercise of options or convertible securities
issued on or prior to the date hereof, (iv) any issuance of shares of Common
Stock in connection with employee benefit plans and compensation related
arrangements in the ordinary course and consistent with past practice approved
by the Board of Directors or (v) the issuance to the Holder of the Penny Warrant
(as defined in the Agreement and Amendment) and the issuance of shares of Common
Stock upon the exercise thereof. 

 

(e)          Fractional Shares. The Company shall not issue fractions of shares
of Common Stock upon exercise of this Warrant or scrip in lieu thereof. If any
fraction of a share of Common Stock would, except for the provisions of this
Section 3(e), be issuable upon exercise of this Warrant, then the Company shall
in lieu thereof pay to the person entitled thereto an amount in cash equal to
the current value of such fraction, calculated to the nearest one-hundredth
(1/100) of a share, to be computed on the basis of the fair market value per
share as determined in good faith by the Board of Directors of the Company.

 



7

 

 

(e)          Certificate as to Adjustments. Whenever the Exercise Price shall be
adjusted as provided in Section 3 hereof, the Company shall promptly compute
such adjustment and furnish to the Holder a certificate setting forth such
adjustment and showing in reasonable detail the facts requiring such adjustment,
the Exercise Price that will be effective after such adjustment and the number
of shares and the amount, if any, of other property that at the time would be
received upon the exercise of this Warrant.

 

4.             Reservation of Stock Issuable on Exercise of Warrants. The
Company shall at all times reserve and keep available out of its authorized but
unissued stock, solely for the issuance and delivery upon the exercise of this
Warrant and other similar Warrants, such number of its duly authorized shares of
Common Stock as from time to time shall be issuable upon the exercise of this
Warrant and other similar Warrants. All of the shares of Common Stock issuable
upon exercise of this Warrant and other similar Warrants, when issued and
delivered in accordance with the terms hereof and thereof, will be duly
authorized, validly issued, fully paid and non-assessable, subject to no lien or
other encumbrance other than restrictions on transfer arising under applicable
securities laws and restrictions imposed by Section 6(a) hereof and the
Agreements to which reference is made in Section 6(c) hereof.

 

5.             Replacement of Warrant. Upon receipt of evidence reasonably
satisfactory to the Company of the loss, theft, destruction or mutilation of
this Warrant and (in the case of loss, theft or destruction) upon delivery of an
indemnity agreement reasonably satisfactory to the Company (with surety if
reasonably required), or (in the case of mutilation) upon surrender and
cancellation thereof, the Company will issue, in lieu thereof, a new Warrant of
like tenor and amount. 

 

6.             Negotiability. This Warrant is issued upon the following terms: 

 

(a)          Transfer. By acceptance hereof, the Holder acknowledges and agrees
that the Holder is acquiring the Warrant and the shares of Common Stock issuable
upon exercise hereof for investment for its own account, not as a nominee or
agent, and not with a view to, or for resale in connection with, any
distribution thereof, and Holder has no present intention of selling, granting
any participation in, or otherwise distributing the same.

 

(b)          Subject to compliance with clause (e) of this Section 6, this
Warrant and all rights hereunder are transferable, in whole or in part, upon the
books of the Company by the registered holder hereof in person or by duly
authorized attorney, and a new warrant shall be made and delivered by the
Company, of the same tenor and date as this Warrant but registered in the name
of one or more transferees, upon surrender of this Warrant, duly endorsed, to
the Company. All expenses (other than stock transfer taxes) and other charges
payable in connection with the preparation, execution and delivery of the new
warrants pursuant to this Section 6 shall be paid by the Company.

 

(c)          Agreements. As a condition to the Company’s obligation to issue
shares of Common Stock upon exercise hereof, the Holder shall execute the Notice
of Exercise attached hereto as Annex A. 

 



8

 

 

(d)          Transfer Taxes. The Company shall not be required to pay any
federal or state transfer tax or charge that may be payable in respect of any
transfer involved in the transfer or delivery of this Warrant or the issuance or
delivery of certificates for Common Stock in a name other than that of the
Holder or to issue or deliver any certificates for Common Stock upon the
exercise of this Warrant until any and all such taxes and charges shall have
been paid by the Holder or until it has been established to the Company’s
reasonable satisfaction that no such tax or charge is due. 

 

(e)          Compliance with Securities Laws. The Holder, by acceptance hereof,
acknowledges that this Warrant, the shares of Common Stock to be issued upon
exercise hereof are being acquired solely for the Holder’s own account and not
as a nominee for any other party, and for investment, and that the Holder will
not offer, sell or otherwise dispose of this Warrant, any shares of Common Stock
to be issued upon exercise hereof except under circumstances that will not
result in a violation of applicable federal and state securities laws.

 

7.            Subdivision of Rights. Subject to Section 6, this Warrant (as well
as any new Warrants issued pursuant to the provisions of this Section 7) is
exchangeable, upon the surrender hereof by the Holder, at the principal
executive office of the Company for any number of new Warrants of like tenor and
date representing in the aggregate the right to subscribe for and purchase the
number of shares of Common Stock of the Company which may be subscribed for and
purchased hereunder. 

 

8.            Miscellaneous. 

 

(a)          Notices. Any notice or other communication required or permitted to
be given hereunder shall be in writing by facsimile, e-mail, mail or personal
delivery and shall be effective upon delivery of such notice. The addresses for
such communications shall be to the addresses as shown on the books of the
Company or to the Company at the address set forth in the Agreement and
Amendment. A party may from time to time change the address to which notices to
it are to be delivered or mailed hereunder by notice in accordance with the
provisions of this Section 8(a).

 



(b)          Books of the Company. The Company may treat the holder hereof as
appearing on the Company’s books at any time as the holder for all purposes. 

 

(c)          Headings. The headings in this Warrant are for purposes of
reference only, and shall not limit or otherwise affect the meaning hereof.

 

(d)          Amendment; Waiver. This Warrant and any term hereof may be amended,
waived, discharged or terminated only by an instrument in writing signed by the
party against whom enforcement of such amendment, waiver, discharge or
termination is sought. No waivers of any term, condition or provision of this
Warrant, in any one or more instances, shall be deemed to be, or construed as, a
further or continuing waiver of any such term, condition or provision.

 



9

 



 

(e)          Benefits of this Warrant. Nothing in this Warrant shall be
construed to give any person or corporation other than the Company and the
Holder any legal or equitable right, remedy or claim under this Warrant and this
Warrant shall be for the sole and exclusive benefit of the Company and the
Holder and any other permitted holder or holders of the Warrant. 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK] 

 

10

 

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed and
delivered by its authorized officer, as of the date first above written. 



        Geospatial Corporation         By:       Mark Smith   Chief Executive
Officer

 

11

 

 

ANNEX A

 

NOTICE OF EXERCISE

 

To:       GEOSPATIAL CORPORATION

 

(1)       The undersigned hereby elects to exercise the attached Warrant (i) for
and to purchase thereunder, ______ shares of Common Stock, and herewith makes
payment therefor of $_______ or (ii) for and to receive thereunder
_______________ shares of Common Stock pursuant to Section 2(f) of the Warrant
where A= _______________, B= ______________ and X= ______________________..

 

(2)       Please issue a certificate or certificates representing said shares of
Common Stock in the name of the undersigned or in such other name as is
specified below:

 



        (Name)                 (Address)        

 

(3)       Please issue a new Warrant for the unexercised portion of the attached
Warrant in the name of the undersigned or in such other name as is specified
below:



          Dated:                 (Name)                             (Signature)
                            (Address)           Dated:                        
(Signature)    

 

 

 

 

ASSIGNMENT FORM

 

(To assign the foregoing warrant, execute

this form and supply required information.

Do not use this form to exercise the warrant.)

 

FOR VALUE RECEIVED, the foregoing Warrant and all rights evidenced thereby are
hereby assigned to _______________________________________________ whose address
is ______________________________________________________

 

Dated: ______________

 



  Holder’s Signature:               Holder’s Address:                    

 



Signature Guaranteed:    

 

NOTE: The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatsoever, and must be guaranteed by a bank or trust company. Officers
of corporations and those acting in a fiduciary or other representative capacity
should file proper evidence of authority to assign the foregoing Warrant.

 

2 

 

 

EXHIBIT B

 

FORM OF PENNY WARRANT

 

3 

 

 

NEITHER THIS WARRANT NOR THE SECURITIES ISSUABLE UPON EXERCISE HEREOF HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES
LAWS. NEITHER THIS WARRANT NOR THE SECURITIES ISSUABLE UPON EXERCISE HEREOF MAY
BE TRANSFERRED EXCEPT (A) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, AND APPLICABLE STATE SECURITIES LAWS, OR
(B) IN A TRANSACTION WHICH IS EXEMPT FROM REGISTRATION UNDER THE SECURITIES ACT
OF 1933, AS AMENDED, AND APPLICABLE STATE SECURITIES LAWS.

  

Warrant Issue Date: August 12, 2016

 

COMMON STOCK PURCHASE WARRANT

 

For value received, Geospatial Corporation (the “Company”), a Nevada
corporation, hereby certifies that David M. Truitt (the “Holder”) or his
permitted assign(s) is entitled to purchase from the Company, at any time or
from time to time during the Exercise Period (as defined below), in whole or in
part, TEN MILLION (10,000,000) shares of the Company’s common stock, par value
$.001 per share (“Common Stock” or “Warrant Shares”) at a price of $0.01 per
share (the “Exercise Price”). This Warrant is issued pursuant to that certain
Agreement and Amendment dated as of August 12, 2016, by and between the Company
and the Holder (the “Agreement and Amendment”). This Warrant is subject to the
terms of the Agreement and Amendmentand the following additional terms and
conditions.

 

1.             Certain Definitions. 

 

(a)          “Change in Control” means any sale of capital stock of the Company
or consolidation or merger of the Company with or into any other corporation or
other entity or person, or any other corporate reorganization, in which the
stockholders of the Company immediately prior to such sale, consolidation,
merger or reorganization, do not hold at least a majority of the resulting or
surviving corporation’s voting power immediately after such consolidation,
merger or reorganization, or the sale, lease, or other disposition of all or
substantially all of the assets of the Company.

 

(b)          “Exercise Period” means the period commencing on the date of this
Warrant and ending on 5:00 p.m. (prevailing local time at the principal
executive office of the Company) on the fourth anniversary of the date of this
Warrant.

 

4 

 

 

(c)           “Fair Market Value” means, for any date, the price determined by
the first of the following clauses that applies: (a) if the Common Stock is then
listed or quoted on a Trading Market, the daily volume weighted average price of
the Common Stock for such date (or the nearest preceding date) on the Trading
Market on which the Common Stock is then listed or quoted as reported by
Bloomberg L.P. (based on a Trading Day from 9:30 a.m.(New York City time) to
4:02 p.m. (New York City time)), (b) if the OTC Markets, Inc. OTCQB is not a
Trading Market, the volume weighted average price of the Common Stock for such
date (or the nearest preceding date) on the OTCQB, (c) if the Common Stock is
not then listed or quoted for trading on the OTCQB and if prices for the Common
Stock are then reported in the “Pink Sheets” published by Pink OTC Markets, Inc.
(or a similar organization or agency succeeding to its functions of reporting
prices), the most recent bid price per share of the Common Stock so reported, or
(d) in all other cases, the fair market value of a share of Common Stock as
determined by an independent appraiser selected in good faith by the Holder and
reasonably acceptable to the Company, the fees and expenses of which shall be
paid by the Company.

 

(d)          “Trading Day” means (x) if the Common Stock is not listed on the
NYSE Euronext or NYSE AMEX but sale prices of the Common Stock are reported on
Nasdaq Global Market, Nasdaq Global Select Market, Nasdaq Capital Market or
another automated quotation system, a day on which trading is reported on the
principal automated quotation system on which sales of the Common Stock are
reported, (y) if the Common Stock is listed on the NYSE Euronext or NYSE AMEX, a
day on which there is trading on such stock exchange, or (z) if the foregoing
provisions are inapplicable, a day on which quotations are reported by National
Quotation Bureau Incorporated.

 

(e)          “Trading Market” means any of the following markets or exchanges on
which the Common Stock is listed or quoted for trading on the date in question:
the NYSE AMEX, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq
Global Select Market, the New York Stock Exchange or the OTCQB operated by OTC
Markets, Inc. (or any successors to any of the foregoing).

 

2.             Exercise of Warrant.

 

(a)            The purchase rights represented by this Warrant are exercisable
by the Holder, in whole or in part, during the Exercise Period by delivery of
the form of Notice of Exercise attached hereto as Annex A (the “Notice of
Exercise”) duly completed and executed by the Holder by e-mail or facsimile, to
the Company at its principal executive office. The Holder shall deliver to the
Company payment in cash, in lawful money of the United States of America,
including by certified or official bank check made payable to the order of the
Company or by wire transfer of immediately available funds to an account
designated by the Company, of an amount equal to the Exercise Price multiplied
by the number of shares of Common being purchased pursuant to such exercise of
the Warrant within two (2) business days of delivery of the Notice of Exercise.
The number of shares of Common Stock to be issued upon each exercise of this
Warrant shall be as set forth in the Notice of Exercise delivered to the Company
by the Holder; provided that the Notice of Exercise is submitted by facsimile or
e-mail (or by other means resulting in, or reasonably expected to result in,
notice) to the Company before 6:00 p.m., New York, New York time on such
exercise date.

 

5 

 

 

(b)          This Warrant may be exercised for less than the full number of
shares of Common Stock calculated above, provided that this Warrant may not be
exercised in part for less than a whole number of shares of Common Stock. Upon
any such partial exercise, the Company at its expense will forthwith issue to
the Holder a new Warrant or Warrants of like tenor exercisable for the number of
shares of Common Stock as to which rights have not been exercised (subject to
adjustment as herein provided), such Warrant or Warrants to be issued in the
name of the Holder or its nominee.

 

(c)          As soon as practicable after the exercise of this Warrant and in
any event within ten (10) business days after the Exercise Price is paid as set
forth above for an exercise for cash, the Company, at its expense, will cause to
be issued in the name of and delivered to the Holder a certificate or
certificates for the number of duly authorized, validly issued, fully paid and
non-assessable shares of Common Stock to which the Holder shall be entitled upon
such exercise, plus, in lieu of any fractional share to which the Holder would
otherwise be entitled, cash in an amount determined in accordance with
Section 3(d) hereof. The Company agrees that the shares so purchased shall be
deemed to be issued to the Holder as the record owner of such shares as of the
close of business on the date on which this Warrant shall have been surrendered
and payment made for such shares as aforesaid.

 

(d)          Prior to the exercise of this Warrant, the Holder shall not be
entitled to any rights of a stockholder of the Company with respect to shares
for which this Warrant shall be exercisable, including, without limitation, the
right to vote, to receive dividends or other distributions or to exercise any
preemptive rights, and shall not be entitled to receive any notice of any
proceedings of the Company.

 

(e)          In the event that the Company proposes to engage in a Change in
Control, it shall give the Holder written notice of its intention not less than
ten (10) days prior to the date of the proposed closing of such transaction. The
notice shall describe the material terms and conditions upon which the Company
proposes to consummate such transaction.

 

3.             Adjustments.

 

(a)          Adjustments Generally. The Exercise Price shall be subject to
adjustment from time to time in accordance with this Section 3. Upon each
adjustment of the Exercise Price pursuant to Section 3(b) and 3(c), the Holder
shall thereafter be entitled to acquire upon exercise, at the Exercise Price
resulting from such adjustment, the number of shares of Common Stock determined
by (i) multiplying (A) the Exercise Price in effect immediately prior to such
adjustment by (B) the number of shares of Common Stock issuable upon exercise
hereof immediately prior to such adjustment, and (ii) dividing the product
thereof by the Exercise Price resulting from such adjustment; provided that no
such adjustments shall be made in the Exercise Price and/or the number of shares
of Common Stock subject to this Warrant if the conversion ratio of the Common
Stock already reflects such event.

 

6 

 

 

(b)          Subdivisions, Stock Dividends and Recapitalizations. In case the
Company shall at any time subdivide its outstanding shares of Common Stock into
a greater number of shares (including, without limitation, through any stock
split effected by means of a dividend on the Common Stock which is payable in
Common Stock), the Exercise Price in effect immediately prior to such
subdivision shall be proportionately reduced, and, conversely, in case the
outstanding shares of Common Stock of the Company shall be combined into a
smaller number of shares, the Exercise Price in effect immediately prior to such
combination shall be proportionately increased, unless the conversion ratio of
such Common Stock already reflects such event.

 

(c)          Reorganization, Reclassification, Consolidation, Merger or Sale of
Assets. If any capital reorganization or reclassification of the capital stock
of the Company, or consolidation or merger of the Company with another
corporation, or the sale of a significant amount of assets to another
corporation shall be effected in such a way that (i) does not constitute a
Change in Control, and (ii) holders of Common Stock shall be entitled to receive
stock, securities, cash or other property with respect to or in exchange for
Common Stock, then, as a condition of such reorganization, reclassification,
consolidation, merger or sale, lawful and adequate provision shall be made
whereby the Holder shall have the right to acquire and receive upon exercise of
this Warrant such shares of stock, securities, cash or other property of the
successor corporation that a holder of the shares deliverable upon exercise of
this Warrant would have been entitled to receive in such reorganization,
reclassification, consolidation, merger or sale if this Warrant had been
exercised immediately before such reorganization, reclassification,
consolidation, merger or sale. The foregoing provisions shall similarly apply to
successive reorganizations, reclassifications, consolidations, mergers or sales
and to the stock or securities of any other corporation that are at the time
receivable upon the exercise of this Warrant. In all events, appropriate
adjustments (as determined by the Board of Directors of the Company) shall be
made in the application of the provisions of this Warrant with respect to the
rights and interests of the Holder after the transaction, to the end that the
provisions of this Warrant shall be applicable after that event, as near as
reasonably may be, in relation to any shares or other property deliverable after
that event upon exercise of this Warrant.

 

(d)          Fractional Shares. The Company shall not issue fractions of shares
of Common Stock upon exercise of this Warrant or scrip in lieu thereof. If any
fraction of a share of Common Stock would, except for the provisions of this
Section 3(d), be issuable upon exercise of this Warrant, then the Company shall
in lieu thereof pay to the person entitled thereto an amount in cash equal to
the current value of such fraction, calculated to the nearest one-hundredth
(1/100) of a share, to be computed on the basis of the fair market value per
share as determined in good faith by the Board of Directors of the Company.

 

(e)          Certificate as to Adjustments. Whenever the Exercise Price shall be
adjusted as provided in Section 3 hereof, the Company shall promptly compute
such adjustment and furnish to the Holder a certificate setting forth such
adjustment and showing in reasonable detail the facts requiring such adjustment,
the Exercise Price that will be effective after such adjustment and the number
of shares and the amount, if any, of other property that at the time would be
received upon the exercise of this Warrant.

 

7 

 

 

4.             Reservation of Stock Issuable on Exercise of Warrants. The
Company shall at all times reserve and keep available out of its authorized but
unissued stock, solely for the issuance and delivery upon the exercise of this
Warrant and other similar Warrants, such number of its duly authorized shares of
Common Stock as from time to time shall be issuable upon the exercise of this
Warrant and other similar Warrants. All of the shares of Common Stock issuable
upon exercise of this Warrant and other similar Warrants, when issued and
delivered in accordance with the terms hereof and thereof, will be duly
authorized, validly issued, fully paid and non-assessable, subject to no lien or
other encumbrance other than restrictions on transfer arising under applicable
securities laws and restrictions imposed by Section 6(a) hereof and the
Agreements to which reference is made in Section 6(c) hereof.

 

5.             Replacement of Warrant. Upon receipt of evidence reasonably
satisfactory to the Company of the loss, theft, destruction or mutilation of
this Warrant and (in the case of loss, theft or destruction) upon delivery of an
indemnity agreement reasonably satisfactory to the Company (with surety if
reasonably required), or (in the case of mutilation) upon surrender and
cancellation thereof, the Company will issue, in lieu thereof, a new Warrant of
like tenor and amount.

 

6.             Negotiability. This Warrant is issued upon the following terms:

 

(a)          Transfer. By acceptance hereof, the Holder acknowledges and agrees
that the Holder is acquiring the Warrant and the shares of Common Stock issuable
upon exercise hereof for investment for its own account, not as a nominee or
agent, and not with a view to, or for resale in connection with, any
distribution thereof, and Holder has no present intention of selling, granting
any participation in, or otherwise distributing the same.

 

(b)          Subject to compliance with clause (e) of this Section 6, this
Warrant and all rights hereunder are transferable, in whole or in part, upon the
books of the Company by the registered holder hereof in person or by duly
authorized attorney, and a new warrant shall be made and delivered by the
Company, of the same tenor and date as this Warrant but registered in the name
of one or more transferees, upon surrender of this Warrant, duly endorsed, to
the Company. All expenses (other than stock transfer taxes) and other charges
payable in connection with the preparation, execution and delivery of the new
warrants pursuant to this Section 6 shall be paid by the Company.

 

(c)          Agreements. As a condition to the Company’s obligation to issue
shares of Common Stock upon exercise hereof, the Holder shall execute the Notice
of Exercise attached hereto as Annex A.

 

(d)          Transfer Taxes. The Company shall not be required to pay any
federal or state transfer tax or charge that may be payable in respect of any
transfer involved in the transfer or delivery of this Warrant or the issuance or
delivery of certificates for Common Stock in a name other than that of the
Holder or to issue or deliver any certificates for Common Stock upon the
exercise of this Warrant until any and all such taxes and charges shall have
been paid by the Holder or until it has been established to the Company’s
reasonable satisfaction that no such tax or charge is due.

 

8 

 

 

(e)          Compliance with Securities Laws. The Holder, by acceptance hereof,
acknowledges that this Warrant, the shares of Common Stock to be issued upon
exercise hereof are being acquired solely for the Holder’s own account and not
as a nominee for any other party, and for investment, and that the Holder will
not offer, sell or otherwise dispose of this Warrant, any shares of Common Stock
to be issued upon exercise hereof except under circumstances that will not
result in a violation of applicable federal and state securities laws.

 

7.             Subdivision of Rights. Subject to Section 6, this Warrant (as
well as any new Warrants issued pursuant to the provisions of this Section 7) is
exchangeable, upon the surrender hereof by the Holder, at the principal
executive office of the Company for any number of new Warrants of like tenor and
date representing in the aggregate the right to subscribe for and purchase the
number of shares of Common Stock of the Company which may be subscribed for and
purchased hereunder.

 

8.             Miscellaneous.

 

(a)          Notices. Any notice or other communication required or permitted to
be given hereunder shall be in writing by facsimile, e-mail, mail or personal
delivery and shall be effective upon delivery of such notice. The addresses for
such communications shall be to the addresses as shown on the books of the
Company or to the Company at the address set forth in the Agreement and
Amendment. A party may from time to time change the address to which notices to
it are to be delivered or mailed hereunder by notice in accordance with the
provisions of this Section 8(a).

  

(b)          Books of the Company. The Company may treat the holder hereof as
appearing on the Company’s books at any time as the holder for all purposes.

 

(c)          Headings. The headings in this Warrant are for purposes of
reference only, and shall not limit or otherwise affect the meaning hereof.

  

(d)          Amendment; Waiver. This Warrant and any term hereof may be amended,
waived, discharged or terminated only by an instrument in writing signed by the
party against whom enforcement of such amendment, waiver, discharge or
termination is sought. No waivers of any term, condition or provision of this
Warrant, in any one or more instances, shall be deemed to be, or construed as, a
further or continuing waiver of any such term, condition or provision.

 

(e)          Benefits of this Warrant. Nothing in this Warrant shall be
construed to give any person or corporation other than the Company and the
Holder any legal or equitable right, remedy or claim under this Warrant and this
Warrant shall be for the sole and exclusive benefit of the Company and the
Holder and any other permitted holder or holders of the Warrant.

 

9 

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed and
delivered by its authorized officer, as of the date first above written.



      Geospatial Corporation       By:       Mark Smith     Chief Executive
Officer  

 

10 

 

 

ANNEX A

 

NOTICE OF EXERCISE

 

To:      GEOSPATIAL CORPORATION

 

(1)       The undersigned hereby elects to exercise the attached Warrant (i) for
and to purchase thereunder, ______ shares of Common Stock, and herewith makes
payment therefor of $_______ .

 

(2)       Please issue a certificate or certificates representing said shares of
Common Stock in the name of the undersigned or in such other name as is
specified below:

 



        (Name)                 (Address)        

 

(3)       Please issue a new Warrant for the unexercised portion of the attached
Warrant in the name of the undersigned or in such other name as is specified
below:



          Dated:                 (Name)                             (Signature)
                            (Address)           Dated:                        
(Signature)    

 

 

 

 

ASSIGNMENT FORM

 

(To assign the foregoing warrant, execute

this form and supply required information.

Do not use this form to exercise the warrant.)

  

FOR VALUE RECEIVED, the foregoing Warrant and all rights evidenced thereby are
hereby assigned to _______________________________________________ whose address
is _____________________________________________________

 

Dated: ______________

 



  Holder’s Signature:               Holder’s Address:                    



 



Signature Guaranteed:    

 

NOTE: The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatsoever, and must be guaranteed by a bank or trust company. Officers
of corporations and those acting in a fiduciary or other representative capacity
should file proper evidence of authority to assign the foregoing Warrant.

 

 

 